Citation Nr: 0212634	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
evaluation for weakness of the left upper extremity, 
secondary to multiple sclerosis, currently rated as 30 
percent disabling.

2.  Entitlement to assignment of a higher initial disability 
evaluation for weakness of the left lower extremity, 
secondary to multiple sclerosis, rated as 30 percent 
disabling for the period prior to January 14, 1997.

3.  Entitlement to assignment of a disability evaluation in 
excess of 40 percent for weakness of the left lower 
extremity, secondary to multiple sclerosis, for the period 
since January 14, 1997.  

4.  Entitlement to assignment of a higher initial disability 
evaluation for a mood disorder secondary to multiple 
sclerosis, rated as 10 percent disabling for the period prior 
to January 16, 1997.

5.  Entitlement to assignment of a higher disability 
evaluation for a mood disorder secondary to multiple 
sclerosis, rated as 50 percent disabling for the period from 
January 16, 1997 to June 17, 2000. 

6.  Entitlement to assignment of a higher disability 
evaluation for a mood disorder secondary to multiple 
sclerosis, rated as 70 percent disabling for the period since 
June 17, 2000.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which awarded service connection 
for multiple sclerosis, and assigned a 30 percent disability 
rating.  Jurisdiction was later transferred to the RO in 
Louisville, Kentucky.

This matter was previously denied by the Board in a decision 
issued in June 1999.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2000 Order, the Court vacated the Board's 
decision as to three issues on appeal, and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand of the BVA Decision as to 
Three Issues, for Dismissal of the Remaining Issues, and to 
Stay Further Proceedings ("Joint Motion"). 

Following the Court's May 2000 Order, the matter was returned 
to the Board.  In December 2000, the Board remanded the 
matter to the RO for further development of the evidence.  In 
the Introduction to that remand, the Board referred to the RO 
the issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The Board notes that the veteran is now 
in receipt of a combined disability evaluation of 100 percent 
from July 7, 1997, and, therefore, his claim for TDIU is 
moot.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran is right-handed, thus, his right upper 
extremity is his dominant extremity.

3.  The veteran's weakness of the left upper extremity, 
secondary to multiple sclerosis, is currently productive of 
no more than severe incomplete paralysis of the ulnar nerve.  

4.  For the period prior to January 14, 1997, the veteran's 
weakness of the left lower extremity secondary to multiple 
sclerosis,  was productive of no more than severe incomplete 
paralysis of the external popliteal nerve.  

5.  For the period from January 14, 1997 to the present, the 
veteran's weakness of the left lower extremity secondary to 
multiple sclerosis, has been productive of symptomatology 
analogous to complete paralysis of the external popliteal 
nerve.  

6.  For the period prior to January 16, 1997, the veteran's 
mood disorder was productive of no more than mildly disabling 
symptoms.

7.  For the period from January 16, 1997 to June 17, 2000, 
the veteran's mood disorder was productive of moderately 
disabling symptoms. 

8.  For the period since June 17, 2000 to the present, the 
veteran's mood disorder secondary to multiple sclerosis, has 
been productive of serious impairment, manifested by 
increased feelings of depression.


CONCLUSIONS OF LAW

1.  The requirements for assignment of a higher initial 
disability rating for weakness of the left upper extremity, 
secondary to multiple sclerosis, currently rated as 30 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.124a, Diagnostic Code 8516 (2001). 

2.  The requirements for assignment of a higher initial 
disability rating for weakness of the left lower extremity, 
secondary to multiple sclerosis, rated as 30 percent 
disabling for the period prior to January 14, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including § 4.124a, Diagnostic Code 8521 
(2001). 

3.  The requirements for assignment of a disability rating in 
excess of 40 percent for weakness of the left lower 
extremity, secondary to multiple sclerosis, for the period 
since January 14, 1997, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8521 (2001). 

4.  The requirements for assignment of a higher initial 
disability rating for a mood disorder secondary to multiple 
sclerosis, rated as 10 percent disabling for the period prior 
to January 16, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.125-4.130, Diagnostic Code 9435 (2001); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9405 (1996).  

5.  The requirements for assignment of a disability rating in 
excess of 50 percent for a mood disorder secondary to 
multiple sclerosis, for the period from January 16, 1997 to 
June 17, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.125-4.130, Diagnostic Code 9435 (2001); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9405 (1996).  

6.  The requirements for assignment of a higher disability 
rating for a mood disorder secondary to multiple sclerosis, 
rated as 70 percent disabling for the period since June 17, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. Part 4, including § 4.125-4.130, 
Diagnostic Code 9435 (2001); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that his 
disabilities of the left upper extremity and left lower 
extremity, which are secondary to his multiple sclerosis, 
have worsened.  He also maintains that his mood disorder has 
worsened.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in a June 1999 decision.  
The Court vacated three of the issues in that decision in a 
May 2000 Order, and remanded the case to the Board for 
readjudication consistent with the parties' Joint Motion.  
According to the Joint Motion, there were additional VA 
treatment records generated prior to the Board's decision, 
but which were not associated with the veteran's claims file 
and not considered by the Board in its decision.  (Joint 
Motion, at 5, 7).  Additionally, the Joint Motion found that 
the Board failed to consider certain diagnostic code 
provisions when evaluating the veteran's increased rating 
claims for his left upper extremity disability and left lower 
extremity disability.  (Joint Motion, at 6). 
The Board will proceed to again decide the appeal, in 
compliance with the Joint Motion.
 
Following the Court's May 2000 Order, this matter was 
returned to the Board, and,  in December 2000, the Board 
remanded the issues to the RO for additional development.  
Specifically, the Board requested that the RO obtain 
additional VA treatment records, and schedule the veteran for 
a VA neurological examination.  The Board has reviewed the 
file and is satisfied that the requested development was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

As to another preliminary matter, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  Also, 38 U.S.C.A. 
§ 5103A codifies VA's duty to assist, and essentially 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Regulations to implement the VCAA were subsequently 
issued and for the most part became effective November 9, 
2000.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

The Board has closely examined the veteran's claims file to 
ensure that the requirements under the VCAA were satisfied.  
One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA would 
attempt to obtain.  38 U.S.C.A. § 5103; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  A 
review of the claims file reveals that in a December 2000 
letter, the RO requested that the veteran provide them with 
the dates and place of VA medical treatment for his claimed 
disabilities, from October 1998 to the present.  The RO 
included authorizations for release of information, for the 
veteran to sign.  In a March 2001 letter, the RO informed the 
veteran of the VCAA, and explained the impact of the new law 
on the veteran's appeal.  The RO informed the veteran what 
the evidence must show in order to establish increased 
ratings for his claims, such as evidence demonstrating that 
his service-connected disabilities had increased in severity.  
The RO also notified the veteran of evidence they had 
received, and other evidence they had requested.  The RO 
requested that the veteran notify them of any additional 
evidence he would like for them to obtain.  In response to 
the foregoing letter, the veteran submitted a statement in 
March 2001, indicating that he had no other information or 
evidence to obtain, and that the RO had received all the 
information.  

In addition to the foregoing, the record reflects that the 
veteran was notified of the laws and regulations governing 
his increased rating claims, including the applicable rating 
criteria.  This information was provided in various rating 
decisions, a statement of the case, and supplemental 
statements of the case.  Additionally, the June 1999 Board 
decision contained an explanation of the law applicable to 
the veteran's claims.  Although that decision was later 
vacated in part, the decision remains a matter of record, and 
was provided to the veteran.  In light of the foregoing, the 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains numerous VA treatment records, private 
medical records, and copies of VA examination reports.  In 
February 1999, the veteran testified at a hearing before the 
undersigned Acting Member of the Board.  As noted earlier, in 
March 2001, the veteran submitted a statement indicating that 
there was no further evidence to obtain.  The Board has 
carefully reviewed the file, including the veteran's 
statements, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  In short, the Board finds that the duty to 
assist the veteran was satisfied, and the case is ready for 
appellate review.  See 38 U.S.C.A. § 5103A.

A review of the history of this appeal reveals that in a 
January 1994 decision, the RO awarded service connection for 
multiple sclerosis, and assigned a 30 percent rating 
effective from August 1993.  Since that time, all of the 
veteran's residual disabilities of his multiple sclerosis 
have been separately rated pursuant to the applicable 
diagnostic codes that reflect the degree of impairment for 
each disability.  During the pendency of this appeal, the 
veteran was awarded higher evaluations for the disabilities 
on appeal.  However, as there has been no express indication 
by the veteran that he was limiting his appeal to assignment 
of specific ratings, and as the veteran has not been assigned 
the highest ratings available for the disabilities on appeal, 
the issues remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  Multiple 
sclerosis is a disease process, which is rated at a minimum 
of 30 percent under 38 C.F.R. § 124a, Diagnostic Code 8018 
(2001), with higher ratings assigned for separately rated 
residuals.  As noted above, the veteran was originally 
assigned a 30 percent rating in conjunction with his original 
award of service connection for multiple sclerosis.  Since 
that time, his residuals of multiple sclerosis have been 
rated separately.  This appeal involves three kinds of 
residuals of multiple sclerosis, as discussed below.  

I.  Weakness of the Left Upper Extremity, Secondary to 
Multiple Sclerosis. 

In a January 1996 rating decision, the veteran was granted 
service connection for weakness of the left upper extremity, 
as secondary to multiple sclerosis.  A 20 percent evaluation 
was assigned from March 1995.  That decision was based on 
evidence that included findings in March 1995 VA outpatient 
treatment records, an April 1995 VA hospitalization report, 
and a December 1995 VA examination, all of which reflected a 
loss of function in the veteran's left upper extremity.  The 
December 1995 VA examination report contained a diagnosis of 
multiple sclerosis with paresthesia and weakness of the left 
side of the body involving, in part, the left upper 
extremity.  The veteran complained of limited use of his left 
hand.  The examiner indicated that the veteran was not able 
to use his left upper extremity for fine function such as 
reaching, grasping, or taking things, without a great deal of 
difficulty.  He had irregular motion of the left upper 
extremity, and he lacked fine motor coordination.  There was 
a 50 percent decrease of strength in ranges of motion of the 
left upper extremity, and muscle wasting.  There was also 
decreased sensory and decreased vibratory sense on the left 
side of his body.  

At a February 1996 VA examination, the veteran was noted to 
have full range of motion in his upper extremities, although 
there was great weakness in his left upper extremity at the 
shoulder, elbow, and wrist.  The examiner judged the left 
upper extremity as having approximately 75 percent less 
strength than the right upper extremity.  The veteran also 
had a lack of fine motor coordination and decreased sensation 
in the left upper extremity.

In light of the foregoing clinical findings, in a May 1996 
rating decision the RO increased the evaluation for the 
veteran's weakness of the left upper extremity, secondary to 
multiple sclerosis, to 30 percent disabling, effective from 
March 1995.  

In August 1998, the veteran was hospitalized in a VA hospital 
for acute exacerbation of multiple sclerosis.  He complained 
of left-sided weakness and numbness.  It was noted that he 
had 4/5 weakness of his left upper extremity.  At the 
February 1999 hearing, the veteran indicated that the 
condition of his upper extremities had not changed much since 
assignment of the 30 percent evaluation.  He indicated that 
he experienced tremors in his upper extremities.  

In July 2000, private medical records were received from H. 
C. G., M.D., dated from June 1999 to March 2000.  A June 1999 
record indicates that the veteran's grip strength in the left 
hand was 42 pounds, as compared to 76 pounds of grip strength 
in the right hand.  Tone was slightly increased over the left 
side of the body, as compared to the right.  In a July 1999 
record, the veteran reported an increased numbness on the 
left side of his body, which was more noticeable in the arm, 
as opposed to the leg.  Another July 1999 record reflects 
that the veteran's coordination in his hands had worsened.  

In a June 2000 VA peripheral nerves examination, the veteran 
had 4+/5 weakness of the left arm.  Sensation to pinprick, 
light touch, temperature, and vibration were normal.  An MRI 
of the brain showed multiple white matter plaques consistent 
with multiple sclerosis progression.  The examiner described 
the veteran's multiple sclerosis as the "relapsing remitting 
type," with the potential of converting into the "chronic 
progressive type."  

In an August 2000 private medical record from Dr. H. C. G., 
the veteran reported that he was able to use his hands.  Fine 
motor coordination in his hands was slightly limited.  

VA clinical records reflecting treatment from March 1999 to 
June 2002 include the following findings.  In March 1999, the 
neurological examination was described as "essentially 
unremarkable," and there was 3-4/5 left-sided weakness in 
both the left upper and left lower extremities.  In April 
2000, the veteran had decreased sensory and tone on the left 
side, greater than the left; strength in the upper left limb 
was 4/5.  

In a July 2001 VA examination for peripheral nerves, the 
veteran demonstrated decreased strength in multiple muscle 
groups in all extremities, except for the right arm.  There 
was decreased sensation to temperature and sharp in the left 
arm.  The examiner commented that the veteran "certainly now 
has evidence of weakness on ... the left arm."  

In a January 1996 rating decision, the veteran was initially 
assigned a 20 percent evaluation for weakness of the left 
upper extremity, as secondary to multiple sclerosis, 
effective from March 1995, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2001), which provides the criteria for 
evaluating impairment of the ulnar nerve, a component of the 
peripheral nerves.  A 20 percent rating is assigned under 
Diagnostic Code 8516 for evidence of moderate incomplete 
paralysis of the ulnar nerve, minor extremity.  In a May 1996 
rating decision, the veteran's disability rating for the left 
upper extremity was increased to 30 percent, effective from 
March 1995.  A 30 percent evaluation is assigned under 
Diagnostic Code 8516 for severe incomplete paralysis of the 
minor extremity.  A 50 percent evaluation for the minor 
extremity requires evidence of complete paralysis, manifested 
by the "griffin claw" deformity, due to flexor contraction 
of the ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  

When evaluating peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be mild, or at most, the moderate degree.  See 
Note to 38 C.F.R. § 4.124a, "Diseases of the Peripheral 
Nerves." 

Based on a review of the record, and the applicable legal 
criteria, the Board finds that the veteran's weakness of the 
left upper extremity, as secondary to multiple sclerosis, is 
appropriately rated as 30 percent disabling, effective March 
1995, and the evidence does not currently warrant an 
evaluation in excess of 30 percent.  In that regard, the 
Board acknowledges that the evidence has reflected severe 
incomplete paralysis in the left upper extremity, in that the 
evidence consistently reflects weakness of the left upper 
extremity, as compared to the right.  However, the veteran's 
muscle strength in the left upper extremity is never 
described as less than 3-4/5.  There is no indication that he 
manifests complete paralysis of that extremity.  There is no 
evidence of record that the veteran's left upper extremity 
manifests a "griffin claw" deformity, or an inability to 
spread the fingers, or other criteria, so as to warrant a 50 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2001). 

According to the Joint Motion, the Board should also consider 
whether a higher rating is warranted under diagnostic codes 
pertaining to other peripheral nerve groups, including 
Diagnostic Codes 8510-8515 (the radicular groups, the radial 
nerve, and the median nerve).  Under Diagnostic Code 8510, a 
30 percent rating is assigned for moderate incomplete 
paralysis of the minor extremity.  A 40 percent rating is 
assigned for severe incomplete paralysis, and a 60 percent 
rating is assigned for complete paralysis, such that all 
shoulder and elbow movements are lost or severely affected, 
with hand and wrist movements not affected.  In the present 
case, the veteran's left upper extremity was described as 
having irregular motion and decreased motion, but there is no 
indication that the veteran has impaired shoulder or elbow 
movements to a degree more than moderately disabling, such 
that a higher rating is warranted under Diagnostic Code 8510.  
Similarly, there is no indication that the veteran has 
impaired adduction, abduction, and rotation of the arm and 
flexion of the elbow, such that a higher rating is warranted 
under Diagnostic Code 8512.  There is also no evidence that 
the veteran has impaired use of his fingers and wrist to a 
degree more than moderately disabling, such that a higher 
rating is warranted under Diagnostic Code 8512.  While a July 
1999 record reflects that the veteran's coordination in his 
hands had worsened, an August 2000 record from Dr. H. C. G. 
indicates that the veteran was able to use his hands, and 
that fine motor coordination was slightly limited.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Codes 8514 and 8515, which pertain 
to nerve impairment of the hand, thumb, and fingers.  
However, as already stated, the veteran's left upper 
extremity symptoms primarily consist of weakness, as compared 
to the right upper extremity.  Although the veteran has 
difficulty performing fine movements with his left hand, 
there is no evidence of impaired grip or movement of the hand 
to a degree that is more than moderately disabling.  In sum, 
the Board finds that the 30 percent rating assigned for the 
veteran's weakness of the left upper extremity, as secondary 
to multiple sclerosis, is appropriate at this time, and there 
is no basis for assignment of a higher evaluation.  

In reaching this decision, the Board considered other 
potentially applicable rating codes, however, the Board finds 
that the medical evidence of record is not clinically 
characteristic of ankylosis of the elbow (Diagnostic Code 
5205); ratable limitation of motion of the forearm 
(Diagnostic Codes 5206-5207); or degenerative joint disease 
(Diagnostic Code 5003); such that a higher evaluation would 
be applicable under those rating codes.  See 38 C.F.R. 
§ 4.71a, Plate I (2001).  Additionally, while the record 
reflects evidence of severe incomplete paralysis of the ulnar 
nerve such that a 30 percent rating is appropriate, the 
preponderance of the evidence is against a finding of more 
than moderate incomplete paralysis of other peripheral 
nerves, such as the radicular groups, the radial nerve, or 
the median nerve, such that a higher rating would be 
warranted under those associated diagnostic codes.  In short, 
the Board finds that the disability evaluation for the 
veteran's weakness of the left upper extremity, as secondary 
to multiple sclerosis is appropriately evaluated at the 30 
percent rate under Diagnostic Code 8516.  

II.  Weakness of the Left Lower Extremity, Secondary to 
Multiple Sclerosis. 

In a January 1996 rating decision, the veteran was granted 
service connection for weakness of the left lower extremity, 
as secondary to multiple sclerosis, and a 20 percent 
evaluation was assigned from March 1995.  That decision was 
based on evidence that included findings in May 1995 and 
December 1995 VA examinations.  In the May 1995 VA 
examination, the veteran was diagnosed with mild left foot 
drop, and mild left hemiparesis, secondary to multiple 
sclerosis.  At the December 1995 VA examination, the veteran 
was diagnosed with multiple sclerosis with paresthesia and 
weakness of the left side of the body, including the left 
lower extremity.  The veteran complained of a persistent 
left-sided limp, and the examiner noted that he had a rather 
severe limp on the left leg and that he would somewhat drag 
the left leg.  The veteran's gait was not stable, and he 
could not stand on heels and toes, or squat due to loss of 
balance.  The veteran exhibited difficulty with fine 
coordination of the left lower extremity, such as the heel-
to-shin maneuver.  The veteran also manifested 50 percent 
decreased muscle mass in the left lower extremity, as well as 
loss of sensation.  

At a February 1996 VA examination, the veteran was noted to 
have an overall lack of coordination in the left lower 
extremity at the hip, knee, and ankle.  There was weakness in 
the left lower extremity, although there was no significant 
muscle atrophy noted.  There was also a great deal of 
weakness in ranges of motion of the left lower extremity, in 
that the veteran could only flex his hip to 45 degrees, and 
abduct to 25 degrees.  

In light of the foregoing, in a May 1996 rating decision, the 
RO increased the evaluation for the veteran's weakness of the 
left lower extremity, secondary to multiple sclerosis, to 30 
percent disabling from March 1995.  

A January 1997 VA peripheral nerves examination reflects that 
bulk was symmetrical, with slight atrophy in the pretibial 
muscles on the left side, otherwise, tone was symmetrical on 
the right and left.  The veteran walked with a spastic gait 
with circumduction of the left lower extremity.  A June 1997 
VA examination addendum indicates that the extent of weakness 
of the veteran's left leg was 4/5 on dorsiflexion of the hip, 
4/5 on extension of the leg, and 3/5 on dorsiflexion of the 
foot.  The examiner indicated that a 5/5 would mean normal 
strength, while a 4/5 indicated that the examiner could 
overcome the patient, and a 3/5 would mean that the patient 
could overcome gravity but could not overcome the examiner.  
The examiner opined that the veteran's left leg weakness from 
the hip, down through and including the knee, is due to his 
multiple sclerosis.

In August 1998, the veteran was hospitalized in a VA hospital 
for acute exacerbation of multiple sclerosis.  He complained 
of left-sided weakness and numbness.  It was noted that he 
had weakness of 4/5 his left lower extremity.  In the 
February 1999 hearing, the veteran indicated that his lower 
extremity had worsened in that he was now dependent on a cane 
or crutch, due to loss of balance problems. 

VA clinical records from March 1999 through June 2002, 
reflect continuing treatment for multiple sclerosis, 
including periodic exacerbations.  A March 2000 record 
indicates that the veteran was falling with increased 
frequency.  In a June 2000 VA peripheral nerves examination, 
the veteran had 4/5 weakness of the left leg.		

In July 2000, private medical records were received from Dr. 
H. C. G. dated from June 1999 to March 2000.  A June 1999 
record indicates that the veteran had tingling and foot drop 
in the left foot, and walked with a mild left hemiparetic 
gait.  A November 1999 record indicates that the veteran's 
gait was mildly unstable and wide-based.   

In an August 2000 private medical record from Dr. H. C. G., 
the veteran reported that he could not ambulate more than ten 
steps without his legs giving way.  He had a motorized 
wheelchair, plus a portable wheelchair.  

A June 2001 VA hospital report indicates that since October 
2000, the veteran walked with a walker, and most of the time 
he was wheelchair bound.  

In a July 2001 VA examination for peripheral nerves, it was 
noted that following an exacerbation in October 2000, the 
veteran began using a wheelchair because of left leg 
weakness.  The veteran's gait was stiff, and he had to lock 
his knees to support his weight.  He walked with a mild foot 
drop, more on the left.  He could not maintain his balance 
with his feet together, and his eyes closed.  Vibratory 
sensation was decreased in the left ankle.  The diagnosis was 
exacerbating and remitting multiple sclerosis that had 
evolved secondary to a progressive form, in that he had 
sustained neurological deficits that remain between 
exacerbations.

Most recently, in a June 2002 rating decision, the veteran 
was awarded a 40 percent rating for the left lower extremity, 
effective from January 1997.  As such, there are two time 
periods to consider in this appeal.  The period prior to 
January 1997, in which a 30 percent rating is in effect, and 
the period following January 1997, in which a 40 percent 
rating is in effect.  

The RO initially assigned a 20 percent evaluation for 
weakness of the left lower extremity, secondary to multiple 
sclerosis, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2001), which provides a 20 percent evaluation for 
moderate incomplete paralysis of the external popliteal nerve 
(common peroneal); a 30 percent evaluation requires evidence 
of severe incomplete paralysis.  A 40 percent evaluation 
requires complete paralysis, with evidence of foot drop and 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

The Board notes that when evaluating peripheral nerve 
injuries, the term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be mild, or at most, the moderate 
degree.  See Note to 38 C.F.R. § 4.124a (2001), "Diseases of 
the Peripheral Nerves." 

The Joint Motion also stated that the Board should consider 
whether a higher rating is appropriate under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2001), which provides the 
criteria for evaluating paralysis of the sciatic nerve.  A 20 
percent rating is assigned for moderate incomplete paralysis; 
a 40 percent rating is assigned for moderately severe 
incomplete paralysis; and a 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is assigned for complete paralysis, 
demonstrated by the following:  the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  

Based on the evidence of record, in conjunction with the 
applicable legal criteria, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent for the period prior to 
January 1997, and a 40 percent rating following January 1997, 
for weakness of the left lower extremity, as secondary to 
multiple sclerosis.  In that regard, prior to January 1997, 
the veteran's left leg manifested weakness, and an unsteady 
gait.  At times, it was noted that the veteran would drag his 
left leg, and his walked with a limp.  However, the veteran 
was able to walk, and there is no evidence that his left 
lower extremity manifested complete paralysis.  As such, the 
30 percent rating under Diagnostic Code 8521, reflecting 
severe incomplete paralysis, is appropriate for the period 
prior to January 1997.  The Board has considered whether a 
higher rating is warranted under Diagnostic Code 8520 for 
that time period.  Under Diagnostic Code 8520, a 40 percent 
rating is assigned for moderately severe incomplete 
paralysis, and a 60 percent rating is assigned for severe 
incomplete paralysis.  However, that diagnostic code 
provision contemplates impairment of the sciatic nerve, 
culminating in foot drop and dangling, with no active 
movement below the knee.  The Board finds that the veteran's 
symptomatology is more closely analogous to that found under 
Diagnostic Code 8521, particularly considering the more 
recent clinical findings.  

For the period from January 1997 to the present, the Board 
finds that the 40 percent rating is appropriate, which is the 
highest rating available under Diagnostic Code 8521, 
reflecting complete paralysis of the external popliteal 
nerve.  This is consistent with the recent findings of foot 
drop, requiring the veteran to use a wheelchair.  While the 
Board finds that this rating is appropriate, the Board does 
not find evidence in the record of weakened knee flexion, or 
a dangling foot with no active movement below the knee, such 
that a higher rating would be warranted under Diagnostic Code 
8520.  In fact, in the most recent VA examination, conducted 
in July 2001, the veteran was able to walk with a foot drop, 
and walk on his tip toes, with the examiner's assistance.  
His gait was described as stiff, and he had to lock his knees 
to support his weight.  In sum, for reasons discussed above, 
the Board finds that the preponderance of the evidence is 
against assignment of a rating in excess of 30 percent for 
the period prior to January 1997, and a 40 percent rating 
following January 1997, for weakness of the left lower 
extremity, as secondary to multiple sclerosis.

III.  Mood Disorder.

In a January 1996 rating decision, the veteran was granted 
service connection for a mood disorder, secondary to multiple 
sclerosis.  That decision was based on evidence that included 
findings at a May 1995 VA examination, which contains a 
diagnosis of mood disorder, secondary to multiple sclerosis, 
with depressive features.  The veteran indicated that he 
began to feel depressed when he was diagnosed with multiple 
sclerosis.  Upon objective examination, the veteran exhibited 
a good sense of humor, and his speech had normal volume, 
rate, and cadence.  The veteran's mood and affect were broad 
and variable.  He was negative for delusions, obsessions, and 
bizarre ideations, and did not appear to have any illusions 
or hallucinations.  His stream of thought was fluid and 
logically organized, and he was well-oriented to all spheres.  
He demonstrated an intact ability to maintain concentration, 
was not suicidal or homicidal, and his insight and judgment 
were good.

At a January 1997 VA examination for mental disorders, the 
veteran was diagnosed with affective disorder, not otherwise 
specified, as well as adjustment disorder with mixed 
emotions.  The veteran was cooperative, and had a mildly 
anxious affect.  His mood was sad and mildly irritable.  His 
speech had normal rate and rhythm, and was coherent.  The 
veteran had no hallucinations, and his memory was good.  He 
denied suicidal and homicidal ideations, and his judgment and 
insight were good.  In summary, the examiner indicated that 
the veteran used to be extremely active, and was now facing a 
devastating disorder which has limited his ability to perform 
at his usual rate of functioning.  He was having difficulty 
adjusting to his current physical and progressing 
limitations, which have imposed psychosocial stressors in his 
vocational, social, and personal life.  Nevertheless, the 
examiner stated that, even though the veteran had enough 
clinical symptoms to fulfill an affective disorder, he still 
did not meet the diagnostic criteria for dysthymia or major 
affective disorder.  He was assigned a Global Assessment of 
Functioning (GAF) score of 55 to 65.  

At the February 1999 hearing, the veteran testified that he 
would get agitated rather easily about his condition.  For 
example, it disturbed him that it was not safe for him to 
hold his child.  He also described some speech difficulties.  
He stated that he had not been hospitalized for his mood 
disorder.  

At a July 2000 VA examination for mental disorders, the 
veteran reported being very depressed lately because of 
recent falls, which made him less independent and functional.  
He indicated that at times it was so depressing that he 
contemplated suicide, although he assured the examiner that 
he would never do that to his son.  The veteran appeared sad 
and apprehensive.  His speech was dysarthritic, with slight 
left facial drop.  The veteran demonstrated good progression 
of logical thinking, but his speech was hesitant.  He had no 
delusions or hallucinations.  He lacked any inappropriate 
behaviors or mannerisms.  There was clear evidence of 
depressed mood, with no suicidal thoughts, plans, or 
intentions verbalized.  He maintained good personal hygiene.  
He had good remote memory with only mild impairment of recent 
memory.  There were no ritualistic or obsessive behaviors 
observed.  His judgment was fair.  The diagnosis was 
affective disorder, secondary to his multiple sclerosis and 
its complications.  His Global Assessment of Functioning 
(GAF) score was 35-40.

In a July 2001 VA examination for mental disorders, the 
veteran complained of a depressed mood.  He was still 
working, although he had to use a motorized wheelchair at 
work.  He had experienced increased stress at work, since a 
patient had accused him of verbal harassment.  The veteran 
reported occasional impairment in thought process.  There 
were no signs of delusions or hallucinations, and no evidence 
of inappropriate behavior.  The veteran acknowledged recent 
suicidal thoughts, but he denied any plan or intent.  The 
veteran maintained that he was fully able to maintain basic 
activities of daily living, although it appeared that the 
physical effects of his multiple sclerosis decreased his 
activities of daily living to some extent.  The veteran was 
fully oriented, and he denied impairment of memory.  There 
was no evidence of obsessive or ritualistic behavior.  The 
veteran demonstrated normal speech, and there was no evidence 
of panic attacks or impaired impulse control.  The veteran's 
GAF score was 30-35.  The examiner commented that although 
the veteran tended to overlook the extent that his 
psychosocial function was impaired, the results of the 
present examination revealed significant impairment.  

Recently, in a June 2002 rating decision, the RO assigned a 
50 percent rating for the veteran's mood disorder, effective 
from January 1997, and a 70 percent rating effective from 
June 2000.  As such, there are three time periods to evaluate 
in this appeal.  The Board will examine whether a rating in 
excess of 10 percent is warranted for the period prior to 
January 1997, whether a rating in excess of 50 percent is 
warranted for the period from January 1997 to June 2000, and 
whether a rating in excess of 70 percent is warranted for the 
period since June 2000.  

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1998) (hereinafter referred to "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In light of the foregoing, 
the Board will evaluate the veteran's mood disorder under 
both the current version of the regulations and the version 
in effect prior to November 1996 ("former" regulations), 
and apply the most favorable result to the veteran.  In the 
present case, the RO also considered the veteran's claim 
under both the former and current versions of the rating 
criteria.

The RO initially assigned the veteran a 10 percent evaluation 
for a mood disorder pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996), which provided the criteria for dysthymic 
disorder; adjustment disorder with depressed mood; major 
depression without melancholia.  That disability was rated 
under the General Rating Formula for Psychoneurotic 
Disorders, which provided a 10 percent evaluation for mild 
impairment of social and industrial adaptability; a 30 
percent evaluation required evidence of definite impairment 
of social and industrial adaptability. A 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

A 70 percent rating required evidence of severe impairment in 
the ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
was assigned if the evidence demonstrates that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

In regard to the criteria for a 30 percent set forth 
evaluation above, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(1994); see also Hood v. Brown, 4 Vet. App. 301 (1993). 

According to the current regulations, effective as of 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).  Under 
the current regulations, mood disorder, not otherwise 
specified, is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9435 (2001), and is rated according to the General 
Formula for Mental Disorders.  A 10 percent evaluation is 
assigned if there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9435 (2001).

A 50 percent evaluation is assigned if there is occupational 
and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9435.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9435.

A 100 percent rating is assigned if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger or hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9435.

Considering both versions of the rating criteria for 
evaluating mental disorders, the Board finds that ratings 
currently in effect for the veteran's service connected mood 
disorder, secondary to multiple sclerosis, are appropriate, 
and the preponderance of the evidence is against assignment 
of higher ratings for the various time periods involved in 
this appeal, for the following reasons.  

For the period prior to January 1997, the Board finds that 
the currently assigned 10 percent rating for a mood disorder 
is appropriate.  The evidence at that time showed that the 
veteran was depressed that he had multiple sclerosis.  
However, the veteran displayed a good sense of humor, normal 
speech, and fluid, logical thought.  He did not experience 
delusions, obsessions, illusions or hallucinations.  He had 
good insight and judgment.  The veteran's primary symptom at 
that time was depression over his multiple sclerosis 
disorder, but he otherwise had no more than mildly disabling 
symptomatology.  As such, the Board finds that the 10 percent 
rating initially assigned for that time period was 
appropriate, and the preponderance of the evidence is against 
assignment of a rating in excess of 10 percent for that 
period, under either the former or current versions of the 
rating criteria (keeping in mind that the current version 
were made effective November 7, 1996).  

For the period from January 1997 to June 2000, the Board 
finds that a 50 percent rating was appropriate for the 
veteran's mood disorder, and the preponderance of the 
evidence is against assignment of a higher rating for that 
time period.  At the January 1997 VA examination, the veteran 
was reportedly having difficulty adjusting to his progressing 
physical limitations, which had imposed psychosocial 
stressors in his life.  The veteran was cooperative, and he 
had normal speech and insight, with good judgment.  His 
affect was mildly anxious, and his mood was sad and mildly 
irritable.  He had no hallucinations, good memory was good, 
and he denied suicidal and homicidal ideations.  The Board 
finds that the foregoing symptoms are consistent with the 
currently assigned 50 percent rating for the period from 
January 1997 to June 2000.  The veteran did not meet the 
criteria for a 70 percent rating during that time period, in 
that he was still working, he did not manifest suicidal 
ideation or illogical speech, he did not neglect his personal 
hygiene or appearance, and his judgment was not impaired.  
The Board notes that the veteran's GAF score during this time 
period was 55 to 65, which denoted mild to moderate symptoms 
under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and is consistent with the 50 percent 
rating assigned.  See 38 C.F.R. § 4.130 (2001).  

For the period from June 2000 to the present, the Board finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 70 percent.  At a July 2000 VA 
examination and a July 2001 VA examination, the veteran 
displayed increasing signs of depression and sadness due to 
his multiple sclerosis.  However, the veteran continued his 
employment, and he manifested no delusions or hallucinations, 
no inappropriate behavior, and he was not disoriented.  His 
GAF score of 30-35 was consistent with serious symptoms, but 
no higher.  The veteran displayed no symptoms consistent with 
a 100 percent total rating under either the former or current 
version of the rating criteria for evaluating mental 
disorders.  In sum, the Board finds that the 70 percent 
rating assigned for the period from June 2000 to the present 
is appropriate, but in the absence of more severely disabling 
symptoms, there is no basis to assign a rating in excess of 
70 percent.  

IV.  Conclusion.

In reaching the foregoing determinations, the Board 
considered the complete history of the veteran's disabilities 
on appeal, as well as the current clinical manifestations of 
each disability and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  All other 
pertinent aspects of 38 C.F.R. Part 4 have also been 
considered.  Should any of the veteran's disabilities 
increase in severity, he may be entitled to a higher 
evaluations for his separately rated disabilities; however, 
at present, there is no basis for assignment of higher 
evaluations.  See 38 C.F.R. § 4.1 (2001).  (The Board notes, 
however, that the veteran's combined rating is now 100 
percent.)  As the evidence is not in a state of relative 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) (West 
Supp. 2002) are not applicable.  See Ferguson v. Principi, 
273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. § 5107(b) only 
requires that the Board consider all the evidence and 
material of record; the benefit-of-the-doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).  

As a final matter, the Board notes that the veteran does not 
specifically contend that he is unable to work as a result of 
his disabilities of the left and lower extremities, and his 
mood disorder.  In fact, the most recent evidence in the file 
indicates that the veteran is still working at his job as a 
clerk in the radiology department of a VA medical center.  
The Board emphasizes that the VA Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries.  38 C.F.R. § 4.1.  In the present 
case, the evidence does not demonstrate that the veteran's 
disabilities on appeal have caused marked interference with 
employment beyond that already contemplated by the assigned 
ratings, or necessitated such frequent periods of 
hospitalization that application of the regular schedular 
standards is rendered impracticable.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for weakness of the 
left upper extremity, secondary to multiple sclerosis, is 
denied.
 
An evaluation in excess of 30 percent for weakness of the 
left lower extremity, secondary to multiple sclerosis, for 
the period prior to January 14, 1997, is denied.

An evaluation in excess of 40 percent for weakness of the 
left lower extremity, secondary to multiple sclerosis, for 
the period since January 14, 1997, is denied.  

An evaluation in excess of 10 percent for a mood disorder 
secondary to multiple sclerosis, for the period prior to 
January 16, 1997, is denied.

An evaluation in excess of 50 percent for a mood disorder 
secondary to multiple sclerosis, for the period from January 
16, 1997 to June 17, 2000, is denied.

An evaluation in excess of 70 percent for a mood disorder 
secondary to multiple sclerosis, for the period since June 
17, 2000, is denied.  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

